                                                                                        ,I ■*—i a,*


                                                                                         OCT 2 5 2019     ui
                       IN THE UNITED STATES DISTRICT COURT                                                ^
                      FOR THE EASTERN DISTRICT OF VIRGINIA                          CLlROJ.s. DisTRiCT court
                                                                                          Ri'
                                                                                           iCHMOND. VA
                                       Richmond Division


COLIN ANDREW CRAPSE,

       Plaintiff,

V.                                                                     Civil Action No. 3; 19CV697



VIRGINIA PENINSULA REGIONAL JAIL,

       Defendant.



                                  MEMORANDUM OPINION


       By Memorandum Order entered on September 25,2019, the Court conditionally

docketed Plaintiffs action. On October 9,2019, the United States Postal Service retumed the

September 25,2019 Memorandum Order to the Court marked, "RETURN TO SENDER," and

"NOT HERE," because Plaintiff apparently relocated. Since that date, Plaintiff has not contacted

the Court to provide a current address. Plaintiffs failure to contact the Court and provide a

current address indicates his lack of interest in prosecuting this action. See Fed. R. Civ. P. 41(b).

Accordingly, the action will be DISMISSED WITHOUT PREJUDICE.

       An appropriate Order shall accompany this Memorandum Opinion.


                                                              M. Hannah lZa|
                                                              United States District Judge
Date; QCT 2 5 2019
Richmond, Virginia
